Citation Nr: 0808708	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 
2003 for the grant of a 50 percent evaluation for chronic 
recurring headaches of the migraine type.

2.  Entitlement to an increased evaluation for internal and 
external hemorrhoids, status-post hemorrhoidectomy, currently 
evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that assigned a 10 
percent evaluation for the veteran's internal and external 
hemorrhoids, status-post hemorrhoidectomy.  In November 2004, 
the RO that assigned a 50 percent evaluation for chronic 
recurring headaches of the migraine type, previously shown as 
histaminic cephalgia, effective November 3, 2003.  

During a November 2006 Decision Review Officer hearing at the 
RO, the veteran appeared to raise the issues of entitlement 
to service connection for colitis and leg pain, each 
secondary to hemorrhoids.  As these issues have not been 
developed for appellate review, or adjudicated by the RO, the 
Board refers them to the RO.


FINDINGS OF FACT

1.  In a February 1980 rating decision, the RO denied 
entitlement to an evaluation in excess of 30 percent for the 
veteran's chronic recurring headaches.

2.  The veteran has not asserted that the February 1980 
rating decision that denied his claim of entitlement to an 
increased evaluation for chronic recurrent headaches was 
clearly and unmistakably erroneous.

3.  The veteran did not again seek a higher rating for his 
chronic recurrent headaches until November 3, 2003.

4.  In a November 2004 rating decision, the RO increased the 
evaluation of the veteran's chronic recurrent headaches to 50 
percent, effective November 3, 2003.

5.  There is no medical evidence showing that the veteran's 
service-connected chronic recurrent headaches warranted a 50 
percent evaluation at any time during the year prior to 
November 3, 2003.

6.  The competent medical evidence does not show that the 
veteran's internal and external hemorrhoids, status-post 
hemorrhoidectomy, result in persistent bleeding and secondary 
anemia, or fissures.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 3, 2003, for the 
grant of a 50 percent evaluation for chronic recurring 
headaches of the migraine type is not warranted.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 2002 ); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for internal and external hemorrhoids, status-post 
hemorrhoidectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February and September 2004, that 
fully addressed all four notice elements and were sent prior 
to the respective initial AOJ decisions in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notices 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such errors were harmless given that an 
earlier effective date and an increased evaluation are being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and the veteran was provided an 
opportunity to set forth his contentions during the November 
2006 hearing before the DRO at the RO.  The appellant was 
afforded VA medical examinations in March 2004 and November 
2006 for his increased evaluation claim.  A VA examination is 
not necessary for the earlier effective date claim.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier effective date

The veteran contends that his 50 percent evaluation for 
chronic recurring headaches of the migraine type warrants an 
effective date earlier than November 3, 2003.  He maintains 
the effective date should be in 1969, the date of his 
separation from active duty.  He also asserts that claims for 
an increased evaluation he made in the 1970's and in the 
1980's (possibly in 1988) are still pending.  In December 
2004, he submitted a copy of correspondence from the RO dated 
in July 1995.  The correspondence informs him that VA had 
received his application for benefits.  It does not specify 
which benefits.  The Board observes that the claims file does 
not include any copy of this correspondence or any related 
documents.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In the present case, a February 1980 rating decision denied 
an evaluation in excess of 30 percent for histamine cephalgia 
(now identified as chronic recurring headaches of a migraine 
type).  The RO informed the veteran of this decision in a 
March 1980 letter.  The veteran submitted a claim for an 
increased evaluation on November 3, 2003.  This claim led to 
the November 2004 rating decision on appeal assigning a 50 
percent evaluation for chronic recurring headaches of the 
migraine type, effective November 3, 2003.  The rating 
decision noted that November 3, 2003, was the date of receipt 
of the claim.  

Despite the veteran's contentions as to earlier, still-
pending claims for an increased evaluation, the claims file 
does not contain any claim for an increased evaluation made 
at any time between the February 1980 rating decision and the 
present November 3, 2003, claim.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an earlier effective date is not 
warranted.  A careful review of the record fails to show 
that, following the February 1980 rating decision that denied 
an increased evaluation, the veteran filed either a formal or 
informal claim for an increased evaluation until November 3, 
2003.  38 C.F.R. § 3.400(o)(1).  Further, there is no medical 
evidence that any increase in disability occurred within the 
one-year period prior to the November 2003 claim.  38 C.F.R. 
3.400 (o)(1)(2).  Thus, in assigning November 3, 2003, as the 
effective date for the increased evaluation, VA has already 
assigned the earliest possible effective date for the 50 
percent rating for the veteran's chronic recurring headaches 
of a migraine type.  

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426 (1994)].  Since the law is 
dispositive, an effective date prior to November 3, 2003, for 
the grant of a 50 percent evaluation for chronic recurring 
headaches of the migraine type is not available.  Sabonis, 
supra.

Increased evaluation 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that a 20 percent rating is 
warranted for internal or external hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

In the present case, the preponderance of the competent 
medical evidence of record weighs against an evaluation in 
excess of 10 percent for the veteran's internal and external 
hemorrhoids. 

VA treatment records dated during the relevant appeal period 
are negative for complaints, symptoms, findings or diagnoses 
related to hemorrhoids.  Treatment notes dated in January 
2005 and April 2006 specifically provide that the veteran had 
no melena (black tarry stools) or hematochezia (bright red 
per rectum).

The report of a March 2004 VA examination provides that the 
veteran followed a high-fiber diet to avoid constipation, as 
constipation caused bleeding.  The veteran reported minimal 
bleeding at times.  On physical examination, there were no 
signs of anemia, no fissures were seen and there was no 
evidence of bleeding.  

The report of a November 2006 VA examination provides that 
the veteran reported rectal bleeding of small quantity with 
toilet paper staining only.  On physical examination, there 
were no signs of anemia or history of fissures.  There were 
external hemorrhoids at 12, 3 and 9 o'clock that were not 
bleeding and there was no evidence of bleeding.  

These medical findings simply fail to show that the veteran's 
internal and external hemorrhoids result in the symptoms 
required for a 20 percent evaluation.  Diagnostic Code 7336.  

Thus, in this case the veteran can report bleeding and 
fissures but cannot diagnose himself with anemia.  The 
medical record before the Board, however, reflects that he 
has not reported persistent bleeding or any fissures.  As a 
result, his assertions do not constitute evidence that his 
hemorrhoids warrant an increased evaluation.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an evaluation in excess of 10 
percent for internal and external hemorrhoids, status-post 
hemorrhoidectomy.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An effective date earlier than November 3, 2003, for the 
grant of a 50 percent evaluation for chronic recurring 
headaches of the migraine type is denied.

An evaluation in excess of 10 percent for internal and 
external hemorrhoids, status-post hemorrhoidectomy, is 
denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


